CONCURRING OPINION.
REYNOLDS, P. J.
—I concur in the result reached by my brother Nortoni, but add this suggestion: In a dissenting opinion in Ordelheide, Admr., v. Modern Brotherhood of America, 158 Mo. App. 677, 139 S. W. 269, I held (l. c. 700 to 706) that interpreted by the bylaws, by the objects of the association, by the law of this State, particularly by section 7113, Revised Statutes 1909, when the term “legal representatives” was used by the member in designating his beneficiary, “he must be held to have meant such persons as could lawfully become ‘legal representatives’ in a benefit certificate of that kind under the law of this State.” Our Supreme Court, in Armstrong v. Modern Brotherhood of America, 245 Mo. 153, 149 S. W. 459, has, as I understand it, distinctly approved of this view. .With this interpretation of the term “legal representative,” and the certificate here made payable to the “legal representative or representatives” of the member, when the change was made in the organization of this *51association and its contracts were.taken over by the new organization, this contract became a' contract of a fraternal benevolent association, as organized under our law, and the amount payable under the certificate became payable to those who, under our law relating to such associations, can become the objects to the benefit. In short, the term “legal representatives” means, not the executor or administrator, but those who under our law can be the objects of the benefit.
In that same case of Ordelheide v. Modern Brotherhood of America, I expressed the opinion (l. c. 704 and 705) that, conceding for argument that the executor or administrator could recover, he would be bound, upon the appearance of blood relations, next of kin, or heirs of the member, to turn over the proceeds, if he succeeded in collecting, to those persons, according to our law of descent and distribution, to the exclusion of creditors, citing Grand Lodge v. Dister, 77 Mo. App. 608 and Beal v. Graham, 125 Mo. App. 38, 102 S. W. 636. We have that proposition now presented and I am in entire agreement with my brother Nortoni in the conclusion he has reached on it.